LOAN SERVICING AGREEMENT

(PAYABLE)

This Loan Servicing Agreement is made as of the 1st day of April, 2004 by and
between Inland Retail Real Estate Trust, Inc. ("Trust"), a Maryland corporation,
and Inland Mortgage Servicing Corporation ("Servicer"), an Illinois corporation.



RECITALS

A. The Trust is a real estate investment trust controlling numerous commercial
properties financed with numerous lenders and desires to retain Servicer to
provide loan payment services for the Trust.



B. The Servicer is in the business of providing loan payment, loan receipt and
related loan services and is willing to provide loan payment services to the
Trust on the terms hereinafter set forth.



NOW THEREFORE, in consideration of the payment of Ten Dollars ($10.00) and other
good and valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the parties hereto hereby agree as follows:

1. Recitals. The recitals set forth above are hereby incorporated herein by
reference.



2. Term. THIS AGREEMENT SHALL BE FOR AN INITIAL TERM OF ONE (1) YEAR COMMENCING
ON APRIL 1, 2004 AND ENDING MARCH 31, 2005 AND SHALL CONTINUE THEREAFTER FROM
YEAR TO YEAR UNLESS TERMINATED AS HEREINAFTER PROVIDED.



3. Exclusive Servicer. During the term hereof, Servicer shall be the exclusive
loan payable servicer for the Trust and this Agreement shall be effective for
all loans encumbering real properties owned directly or indirectly by the Trust
during the term of this Agreement. Attached hereto as Exhibit A is a schedule of
all loans presently encumbering Trust real properties. Trust will promptly
provide servicer with copies of notes and other loan documents in its possession
as Servicer may request. As and when Trust obtains real estate loans after the
date hereof, Trust shall promptly advise Servicer and provide Servicer with
copies of notes and other loan documents in its possession as Servicer may
request. Trust shall execute such directions and notices as Servicer may request
to advise Trust's lenders that Servicer is Trust's loan payables servicer.



4. No Servicer Advances. Servicer's duties shall include remitting principal and
interest payments, tax and insurance deposits, and other deposits and reserves
as may be required for payment under Trust loans from funds first deposited with
Servicer as hereinafter required. Servicer is and shall be under no obligation
whatsoever to advance any of its own funds for or on behalf of Trust to any
lender of Trust. Any default occurring under any Trust loans resulting from
Trust not timely depositing required funds with Servicer as hereinafter provided
shall be and be deemed a default caused by Trust and not by Servicer and
Servicer shall have no liability to Trust as a result of such default.



5. Trust's Deposits.



(a) As to each loan, upon receipt of the note and other loan documents
evidencing regular payments due a lender, Servicer will notify the Trust or its
designated managing agent of the required regular payments for principal and
interest, tax and insurance escrow deposits, and any other payments due for the
loan ("Loan Payment Schedule"). As and when Servicer is notified of a change in
required loan payments by the lender, Servicer will promptly notify Trust of the
change. As to variable interest rate loans, Servicer shall promptly notify
Trust, or its designated managing agent, of the changes.



(b) Not later than seven (7) business days prior to the date a loan payment is
due, the Trust or its designated managing agent shall remit to Servicer the full
amount of such payment as set forth on the Loan Payment Schedule. Servicer will
be under no obligation to make any loan payment in less than the full amount due
and, accordingly, Trust's failure to provide the full amount of funds due under
the Loan Payment Schedule will not require Servicer to make any partial payment
or allocate principal, interest or deposits among funds received from the Trust
in mitigation of any charges that may accrue to Trust for less than a full
payment being made to a lender; provided, however if there are sufficient funds
available in the Reserve, hereinafter defined, Servicer will, and is hereby
authorized by Trust, to withdraw from the Reserve funds necessary to effect full
payment to the lender.



(c) Funds deposited by Trust with Servicer for loan payments shall be deposited
in one or more accounts maintained by Servicer for the benefit of Trust in
either national or state banks. Such accounts shall be interest bearing and
interest earned shall be paid to the Trust quarterly upon request. Within three
(3) business days after the date hereof, Trust shall deposit with Servicer an
adequate reserve ("Reserve") which shall be maintained as a reserve account to
cover any late or short Trust deposits given to Servicer so that Servicer may
timely make loan payments due. Trust shall promptly increase the Reserve as
needed. All such accounts shall be deemed trust accounts maintained for the
benefit of Trust and shall not be deemed established or maintained for the
benefit of Servicer nor shall the funds therein be or be deemed the funds of
Servicer.



 

6. Loan Payments. Provided that Trust has made its required deposits or that
there are sufficient funds within the Reserve, Servicer, on behalf of Trust and
from Trust funds on deposit with Servicer, shall timely make loan payments for
each loan as set forth on the Loan Payment Schedules. Upon request of Trust and
upon receipt of the deposits therefore, Servicer shall make any additional
payments as may be required to be made to the lender, such as insurance or
condemnation proceeds.



7. Accounting Statements.



(a) Servicer shall keep a complete and accurate account of, and apply in
accordance with the terms of the loans being serviced, all sums collected by
Servicer from the Trust or its designated managing agent on account of each loan
as allocated for principal, interest, tax and insurance escrow deposits and
other payments or deposits.



(b) Servicer shall submit to the Trust at least annually an accounting of the
balances of the deposits held on behalf of the Trust in each account, together
with a certificate that all disbursements made on behalf of the Trust, and all
payments required to be made hereunder, have been made, with exceptions, if any,
disclosed.



(c) Upon the Trust's request and following reasonable notice, Servicer shall
furnish a statement of its financial condition, and shall give the Trust or its
authorized representatives opportunity at any reasonable time during business
hours to examine and make copies of Servicer's books and records as same relate
to the loans and other matters which are the subject of this Agreement.



8. Additional Servicer Duties. Provided the same are timely given to Servicer,
Servicer will timely forward financial statements of the Trust, operating
statements of its real properties and other reports to lenders. Servicer shall
forward to Trust requests for information received from lenders, provided,
however, Servicer shall be under no obligation to furnish any requested
information except as it applies to loan payments made by Servicer on behalf of
the Trust as herein provided. Servicer will use commercially reasonable efforts
to forward to Trust other notices it may receive from lenders pertaining to
loans being serviced by Servicer, but shall have no liability for late or
non-receipt of such notices by Trust. Servicer will exercise commercially
reasonable efforts to deal with assertions by lenders of non-receipt or late
receipt of loan payments that are or were to be remitted to lender by Servicer.
Servicer will not be responsible for any late payment charges or default
interest payments except in the event Servicer was negligent in timely effecting
loan payments when sufficient funds from the Trust were on deposit with the
Servicer.



 

9. Loan Modifications/Prepayments/Final Payments. Servicer will not be
responsible for effecting modifications, amendments or other changes to loan
agreements. These activities shall remain the responsibility of Trust and the
Trust shall promptly notify Servicer of any loan modifications, providing
Servicer with complete document copies thereof. Servicer shall have no liability
for loan payments not made in accordance with loan modifications not timely
given to Servicer. Upon timely receipt of funds therefore, including prepayment
premiums and penalties, and accrued interest, Servicer shall remit prepayments
to lenders. Trust shall promptly inform Servicer of any loan prepayments made by
Trust not through Servicer. As to loan payoffs and final loan payments, Servicer
will request and examine lender payoff statements and discuss and use
commercially reasonable efforts to resolve discrepancies therein with lenders.
Servicer will not be liable for its inability to resolve such disputes and Trust
will remain liable for the payment of any disputed funds due. Servicer will
promptly remit to Trust tax, insurance, reserve or other deposits returned to
Servicer by lenders whose loans have been paid off. Servicer will request the
return of the canceled documents and necessary releases upon payoff of a loan.



10. Servicer Compensation. In consideration of the services rendered by Servicer
under the terms of this Agreement, Servicer shall be entitled to a monthly fee
for each month during the term of this Agreement calculated as follows: $175.00
per month, per loan. However, if the total number of loans drops below 100, the
rate will increase to $200.00 per month, per loan. Servicer shall make the
foregoing calculations and bill Trust accordingly. The monthly fee due shall be
paid by Trust to Servicer within two (2) days after receipt of each billing. All
monthly compensation shall be deemed fully earned on the first day of each
month. There shall be no proration of monthly compensation in the event this
Agreement is terminated on any day other than the last day of a month.



11. Assignment. Servicer may assign this Agreement to a wholly owned subsidiary
of Servicer or to an affiliate of Servicer under common ownership with Servicer
("Qualified Assignee"). This Agreement may not be assigned by Servicer to a
non-Qualified Assignee without the express written consent of Trust, which
consent shall not be unreasonably withheld or unduly delayed.



12. Termination.



(a) This Agreement may be terminated by Trust upon written notice to Servicer
and payment of the Termination Fee, hereinafter defined, in the event that any
of the following (termination for cause) shall occur:



(i) Servicer becomes insolvent or bankrupt or is placed under conservatorship or
receivership or admits in writing its inability to meet its obligations as they
become due.



(ii) Servicer shall assign or attempt to assign this Agreement to a
non-Qualified Assignee without the prior written consent of Trust.



(iii) Servicer on a continuing basis shall default in the performance of its
duties and obligations under this Agreement, provided however, Trust shall first
give Servicer written notice of such default and Servicer shall have ten (10)
days to cure such default to the reasonable satisfaction of Trust.



(b) This Agreement may be terminated by Trust without termination for cause upon
not less than sixty (60) days prior written notice to Servicer and upon payment
of the Termination Fee.



(c) This Agreement may be terminated by Servicer for any reason upon not less
than thirty (30) days written notice to Trust.



(d) Trust recognizes that Servicer has incurred considerable time and expense in
setting up accounts and procedures to fulfill its obligations hereunder and that
the Servicer is entitled to reasonable compensation for the recovery of its
costs of such investments ("Termination Fee'). For termination of this Agreement
under Section 12 (a) hereof, the Termination Fee shall be equal to the sum of
the immediately two (2) months of monthly compensation, as determined under
Section 10 hereof, preceding the date of Trust's termination notice and the
payment thereof shall to Servicer shall be included with Trust's termination
notice, such termination notice not being deemed effective in the absence of the
inclusion of the Termination Fee. For termination of this Agreement under
Section 12 (b) hereof, the Termination Fee shall be equal to the sum of the
immediately six (6) months of monthly compensation, as determined under Section
10 hereof, preceding the date of Trust's termination notice and the payment
thereof shall to Servicer shall be included with Trust's termination notice,
such termination notice not being deemed effective in the absence of the
inclusion of the Termination Fee. There shall be no Termination Fee due if
Servicer terminates this Agreement.



 

(e) Upon termination of this Agreement for any reason, Servicer shall cooperate
with Trust to effect an orderly turner of accounts and/or funds of the Trust to
the Trust or to its appointed servicer ("Replacement Servicer"); provided
however, (i) Servicer shall not be required to turnover or disclose any of its
proprietary software, account methodology or similar business procedures and
processes and (ii) all compensation due Servicer by Trust under the terms of
this Agreement shall have been fully paid. Trust and/or the Replacement Servicer
shall be responsible for properly notifying Trust's lenders of the change of
servicer and for effecting the loan payments next due after termination of this
Agreement. Upon turnover of accounts and funds to Trust and/or the Replacement
Servicer, Servicer shall provide Trust with an accounting of the funds and
accounts turned over together and a final accounting of loans being serviced by
servicer including escrow and reserve balances held by lenders. At the request
of Trust and its expense, Servicer shall provide a copy of Servicer's loan files
to Trust and/or Replacement Servicer.



(f) Trust and/or Replacement Servicer shall be responsible at their cost for
obtaining loan status/estoppel letters from lender. Any claims made by Trust
against Servicer for any discrepancies between Servicer's final accountings and
lender's statements of their account balances must be made in writing and be
given to Servicer not later than the forty fifth (45th) day after the
termination of this Agreement otherwise such claims shall be barred and
Servicer's final accountings shall be and be deemed accepted by Trust as true,
complete and accurate.



13. No Agency. Servicer's status under this Agreement is that of an independent
contractor and not as an agent of Trust and Servicer shall not have the power to
bind the Trust in the absence of a written appointment of agency issued by Trust
and accepted in writing by Servicer.



14. Fidelity Insurance. Servicer currently maintains and shall continue to
maintain during the term hereof, fidelity and errors and omissions insurance in
commercially reasonable amounts and with recognized insurance carriers. Servicer
will provide evidence to Trust upon request.



15. Notices. All notices, requests or demands to be given under this Agreement
from one party to the other (collectively, "Notices") shall be in writing and
shall be given by personal delivery, or by overnight courier service for next
Business Day delivery at the other party's address set forth below, or by
telecopy transmission at the other party's facsimile telephone number set forth
below with evidence of completed transmission. Notices given by personal
delivery (i.e. by the sending party or a messenger) shall be deemed given on the
date of delivery, Notices given by overnight courier service shall be deemed
given upon deposit with the overnight courier service and Notices given by
telecopy transmission shall be deemed given on the date of transmission. If any
party's address is a business, receipt by a receptionist, or by any person in
the employ of such party, shall be deemed actual receipt by the party of
Notices. The term, Business Day, means any day other than Saturday, Sunday or
any other day on which banks are required or are authorized to be closed in
Chicago, Illinois. The parties' addresses are as follows:



To Trust:


Inland Retail Real Estate Trust, Inc.
200 Waymont Court, Suite 126, Unit 10
Lake Mary, FL 32746
Attn: Barry Lazarus
Fax No. (407) 474-7451

To Servicer:


Inland Mortgage Servicing Corporation
2901 Butterfield Road
Oak Brook, IL 60523
Attn: Frances C. Panico
Fax No. (630) 218-5278



A party's address for notice may be changed from time to time by notice given to
the other party in the manner herein provided for giving notice.



16. Trust Authorization. Trust hereby represents and warrants to Servicer that
this Agreement and the terms hereof have been approved by all necessary
corporate authority of Trust and is in compliance with all regulatory
requirements to which the Trust is subject.



17. Miscellaneous.



(a) This Agreement constitutes the entire agreement between the parties. It
supersedes any prior agreement or understandings between them, and it may not be
modified or amended in any manner except by an amendment in writing signed by
the parties.



(b) This Agreement and the rights of the parties hereunder shall be governed by
and interpreted in accordance with the laws of the State of Illinois.



(c) Except as herein otherwise specifically provided, this Agreement shall be
binding upon and shall inure to the benefit of the parties and their successors
and assigns.



(d) If any provision of this Agreement, or the application of such provision to
any person or circumstance shall be held invalid, the remainder of this
Agreement, or the application of such provision to persons or circumstances
other than those to which it is held invalid, shall not be effected thereby.



WHEREFORE, the parties hereto have executed this Agreement by their duly
authorized officers as of the date first above written.

> > > > > INLAND RETAIL REAL ESTATE TRUST, INC.
> > > > > 
> > > > > 
> > > > > By:_/s/ Barry L. Lazarus_________
> > > > > Its:___________________________
> > > > > 
> > > > > 
> > > > > INLAND MORTGAGE SERVICING CORPORATION
> > > > > 
> > > > > 
> > > > > By:_Frances C. Panico__________
> > > > > Its:___President_________________



 